DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/31/2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Magarill (US 5,552,922).
In regard to claim 1, Magarill discloses a projector (column 2, lines 13-28 & column 3, line 26 – column 4, line 55, Figure 1, “10”), comprising: a light source, for emitting illumination light (Figure 1, “24”); a first prism (column 3, lines 38-43) comprising a first surface (Figure 1, “16”), a second surface (Figure 1, “18”) and a third surface (Figure 1, “14”) which are connected to each other around the perimeter thereof (Figures 1 & 2, “10, 14, 16, 18”), wherein the illumination light enters the first prism through the first surface (Figure 1, “26, 28, 16”); a second prism (column 3, lines 38-43), comprising a fourth surface (Figure 1, “20”) and a fifth surface (Figure 1, “12”) which are connected to each other (Figure 1, “10, 12”), wherein the fourth surface faces the second surface of the first prism (Figure 1, “20, 18”); and a digital micro-mirror device (DMD), facing the third surface (Figure 1, “22, 14”), wherein the illumination light (Figure 1, “26, 28”) sequentially passes through the first surface (Figure 1, “16”), is reflected by the second surface (Figure 1, “18”), passes through the third surface (Figure 1, “14”), and reaches the DMD (Figure 1, “22”); the DMD converts the illumination light into image light (column 1, lines 29-35), and the image light sequentially passes through the third surface (Figure 1, “14”), the second surface (Figure 1, “18”), the fourth surface (Figure 1, “20”) and the fifth surface (Figure 1, “12”); wherein, in the first prism, a first included angle between the first surface and the third surface is more than or equal to 105 degrees (Figure 1, “14, 16”).

Regarding claim 3, Magarill discloses wherein the DMD comprises a reflection surface which is substantially parallel to the third surface of the first prism (Figure 1, “22, 14”).
Regarding claim 4, Magarill discloses said projector comprising: a projection lens, comprising a light entering end and a light exiting end (column 4, lines 56-61, Figures 1 & 2, “30”), wherein the light entering end is configured to receive the image light from the fifth surface (Figure 1, “30, 12”), and the image light enters the projection lens from the light entering end and then is emitted from the light exiting end (Figure 2, “30”); the third surface of the first prism (Figure 1, “14”) is substantially parallel to the fifth surface of the second prism (Figure 1, “12”); the third surface (Figure 1, “14”) is separated from the fifth surface by a first distance (Figure 1, “12”), and the reflection surface (Figure 1, “18”) is separated from the light entering end by a second distance (Figure 1, “30”); and a ratio of the first distance to the second distance is more than or equal to 0.53 and less than 1 (Figure 1, “14 & 12” and “18 & 30,” re: distance between the reflection surface and the light entering end is variable based on which part of the reflection surface is chosen).
Regarding claim 5, Magarill discloses wherein the DMD is a tilt & roll DMD (column 1, lines 18-50).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Magarill as applied to claim 3 above, and further in view of Sawai (WO 2011/030436 A1).
Regarding claim 6, Magarill discloses wherein a second included angle is formed between a main optical axis of the illumination light (Figure 1, “26, 28”) and the normal vector of the first surface of the first prism (Figure 1, “16”), but does not specifically disclose wherein the projector further comprises: an optical path compensation device, disposed between the light source and the first surface of the first prism; and the illumination light is transmitted to the first surface through the optical path compensation device.
Within the same field of endeavor, Sawai teaches that it is desirable for image projection apparatuses to comprise optical path compensation devices disposed 
Regarding claim 7, Sawai further teaches wherein the optical path compensation device comprises a light exiting surface (Figure 1, “31a”); the illumination light enters the optical path compensation device and then is emitted from the light exiting surface (Figure 1, “25”); and a third included angle is formed between the normal vector of the light exiting surface and the main optical axis of the illumination light (Figure 1, “25, 31a,” re: 0 degrees).
Regarding claim 8, Sawai teaches wherein the optical path compensation device, the light source and the first prism are substantially arranged along an axial line; the main optical axis of the illumination light emitted by the light source is substantially parallel to the axial line, and the projector conforms to: θ2=θ3xG; wherein .theta.2 is the second included angle; .theta.3 is the third included angle; and 1.6≤G≤1.9 (Figure 1, “11, 25, 31a,” re: θ2=θ3=0 degrees).
Regarding claim 10, Sawai teaches wherein the optical path compensation device comprises a plano-convex lens having a plane connected to the first surface of the first prism (Figure 1, “25”).
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art fails to teach a combination of all the claimed features as presented in claim 9: a projector as claimed, specifically wherein the optical path compensation device, the light source and the first prism are substantially arranged along an axial line; the main optical axis of the illumination light emitted by the light source is substantially parallel to the axial line; the first surface has a first end close to the DMD and a second end away from the DMD in the first direction, and the light exiting surface has a third end close to the DMD and a fourth end away from the DMD in the first direction; in a second direction perpendicular to the first direction, the first end is far away from the light source relative to the second end, and the fourth end is far away from the light source relative to the third end; and the second direction is perpendicular to the normal vector of the DMD.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C CHOI whose telephone number is (571)272-2324. The examiner can normally be reached Monday- Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM CHOI/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        March 25, 2022